         Case 1:20-cr-00159-VEC Document 13
                                         12 Filed 04/27/20 Page 1 of 1




                                            MEMO ENDORSED
                                                               April 27, 2020

By ECF
                                                                            USDC SDNY
Honorable Valerie Caproni                                                   DOCUMENT
United States District Judge                                                ELECTRONICALLY FILED
Southern District of New York                                               DOC #:
40 Foley Square                                                             DATE FILED:4/27/2020
New York, NY 10007

Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)

Dear Judge Caproni:

     In response to the Standing Orders issued by the Honorable Colleen McMahon on April 20,
2020 (20-mc-196 and 20-mc-197) and in light of the global COVID-19 pandemic, I write with
the consent of the Government to request a 60-day adjournment of the June 22, 2020 trial date
and all pretrial filing deadlines.

      Under the current schedule, pretrial motions are due May 8, 2020, the Government’s
responses are due May 22, 2020, and the Defendant’s replies are due June 2, 2020. Motions in
limine are due May 26, 2020, with responses due June 8, 2020. Proposed voir dire questions and
jury charges are due June 1, 2020. I respectfully request that all these deadlines, along with the
June 18, 2020 final pretrial conference and the June 22, 2020 trial, be adjourned by at least 60
days. The parties consent to the exclusion of time under the Speedy Trial Act through the next
trial date scheduled by the Court.
                                                            Application GRANTED. Trial in this case will begin
     Thank you for your consideration of this request.      on September 14, 2020 at 10:00 a.m. The parties
                                                            must appear for a final pretrial conference on
                           Respectfully submitted,          September 10, 2020 at 2:30 p.m. Pretrial motions are
                                                            due by July 10, 2020. The Government's responses
                           /s/ Ariel Werner                 are due July 24, 2020, and the Defendant's replies are
                           Ariel Werner                     due July 31, 2020. Motions in limine are due July 31,
                           Assistant Federal Defender       2020, with responses due August 14, 2020. Proposed
                           212.417.8770                     voir dire questions and jury charges are due August 3,
                           ariel_werner@fd.org              2020. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the
                                                            period of time between May 8, 2020 and September
                                                            14, 2020, is excluded under the Speedy Trial Act. The
cc: Juliana Murray, Assistant U.S. Attorney                 Court finds that the ends of justice outweigh the
                                                            Defendant’s and the public’s interests in a speedy trial.

                                                             SO ORDERED.


                                                                                                  4/27/2020
                                                             HON. VALERIE CAPRONI
                                                             UNITED STATES DISTRICT JUDGE
